Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 1 of 10   PageID #:
                                    318
Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 2 of 10   PageID #:
                                    319
Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 3 of 10   PageID #:
                                    320
Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 4 of 10   PageID #:
                                    321
Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 5 of 10   PageID #:
                                    322
Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 6 of 10   PageID #:
                                    323
Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 7 of 10   PageID #:
                                    324
Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 8 of 10   PageID #:
                                    325
Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 9 of 10   PageID #:
                                    326
Case 1:19-cv-00487-JMS-KJM Document 40-5 Filed 02/14/20 Page 10 of 10   PageID #:
                                     327
